Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-9, 10, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al (PCT/CN2017/120249, US Patent Publication 2021/0103299 used for citation purposes).
Regarding claim 1, Zhou discloses A method, comprising: (abstract)
determining that an area of a route of a UAV is clear or not clear; and (¶15)
providing, based on the area being determined not to be clear, a signal that is configured to be received by an unmanned aerial vehicle (UAV), wherein the signal is configured to be used to change a speed profile or flight path of the UAV. (¶19)

Regarding claim 3, Zhou further discloses wherein determining that the area is clear or not clear includes determining that at least one of a person and a vehicle is detected in a measurement by a sensor, wherein the sensor is in communication with a control system. (¶19)
Regarding claim 4, Zhou further discloses wherein determining that the area is clear or not clear includes determining that a location of at least one of a vehicle and a mobile phone is in the area. (¶19)

Regarding claim 6, Zhou further discloses wherein determining that the area is clear or not clear includes determining at least one time at which at least one of a vehicle and a mobile device is predicted to be in the area. (¶19)

Regarding claim 7, Zhou further discloses determining an arrival time at which the UAV is predicted to reach the area along the route; and comparing the at least one time at which at least one of a vehicle and a mobile device is predicted to reach the area to the arrival time. (¶19)

Regarding claim 8, Zhou further discloses determining a new arrival time based on the arrival time being a time at which at least one of the vehicle and the mobile device is predicted to be in the area. (¶19)

Regarding claim 9, Zhou further discloses providing the new arrival time to a control system. (¶19)

Regarding claim 12, Zhou discloses a system, comprising: (abstract)
a road-side unit at an intersection of a route of an unmanned aerial vehicle (UAV), comprising: a processor; a memory, comprising instructions that, when executed by the processor, causes the processor to: (¶11)
determine if an area at an intersection of a route of a UAV is clear; (¶15)
and provide, based on the determination, a signal that is configured to be received by an unmanned aerial vehicle (UAV), wherein the signal is configured to be used to change a speed profile or flight patch of the UAV if the area is determined not to be clear. (¶19)

Regarding claim 13, Zhou further discloses wherein the road-side unit is configured to connect to at least one of a vehicle and a mobile phone. (¶19)

Regarding claim 15, Zhou further discloses at least one sensor for detecting a presence of at least one of a person and a vehicle in the area. (¶19)

Regarding claim 16, Zhou further discloses wherein determining if the area is clear includes determining at least one time at which at least one of a vehicle and a mobile device is predicted to be in the area. (¶19)

Regarding claim 17, Zhou further discloses determining an arrival time at which the UAV is predicted to reach the area along the route; and comparing the at least one time at which at least one of a vehicle and a mobile device is predicted to reach the area to the arrival time. (¶19)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al as applied to claims 1, 13, and 4 above, and further in view of Sham (US Patent Publication 2020/0126413).
Regarding claim 2, Sham teaches wherein determining that the area is clear or not clear includes determining that at least one of a vehicle and a mobile device is in communication with a control system at the area of the route. (¶26, 30, 35)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhou with wherein determining that the area is clear or not clear includes determining that at least one of a vehicle and a mobile device is in communication with a control system at the area of the route as taught by Sham because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 14, Sham teaches wherein determining if the area is clear includes determining if at least one of a vehicle and a mobile device is connected to the road-side unit. (¶26, 30, 35)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhou with wherein determining if the area is clear includes determining if at least one of a vehicle and a mobile device is connected to the road-side unit as taught by Sham because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 5, Sham teaches wherein the location is a GPS location and the area is defined by a geo-fence border. (¶33, 39)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhou with wherein the location is a GPS location and the area is defined by a geo-fence border as taught by Sham because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 10-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al as applied to claims above, and further in view of Kim et at (US Patent Publication 2018/0075759).
Regarding claim 10, Kim teaches controlling at least one traffic signal at the intersection to display a stop symbol at least during the new arrival time. (¶37)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhou with controlling at least one traffic signal at the intersection to display a stop symbol at least during the new arrival time as taught by Kim because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 18, Kim teaches the memory comprising instructions that, when executed by the processor, causes the processor to control the at least one traffic signal at least during a time at which the UAV is predicted to move through the area along the route. (¶37)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhou with the memory comprising instructions that, when executed by the processor, causes the processor to control the at least one traffic signal at least during a time at which the UAV is predicted to move through the area along the route as taught by Kim because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 19, Kim teaches wherein the at least one traffic signal is controlled to display a stop symbol. (¶37)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhou with wherein the at least one traffic signal is controlled to display a stop symbol as taught by Kim because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 11, Kim teaches sending a message or instruction to at least one of a vehicle and a mobile device to stop outside the area at least during the new arrival time. (¶37)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhou with sending a message or instruction to at least one of a vehicle and a mobile device to stop outside the area at least during the new arrival time as taught by Kim because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 20, Kim teaches the memory comprising instructions that, when executed by the processor, causes the processor to send a message or instruction to at least one of a vehicle and a mobile device to stop outside the area at least during a time that the UAV is predicted to move through the area along the route.(¶37)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Zhou with the memory comprising instructions that, when executed by the processor, causes the processor to send a message or instruction to at least one of a vehicle and a mobile device to stop outside the area at least during a time that the UAV is predicted to move through the area along the route as taught by Kim because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669